EXHIBIT 99.1 WINDGEN ENERGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On June 24, 2010, WindGen Energy, Inc. entered into an agreement with MicroCor, Inc., Chi Lin Technology Co., Inc.and Wescor, Inc., whereby WindGen will transfer 230,000 shares of MicroCor common stock owned by WindGen to Wescor, reducing WindGen’s holdings in MicroCor from 1,700,000 common shares to 1,470,000 common shares.WindGen’s percentage of ownership of MicroCor will be reduced from approximately 57% to 49%. Since WindGen’s ownership percentage will be below 50%, MicroCor’s financial statements will no longer be consolidated with WindGen’s financial statements.The following unaudited pro forma condensed combined financial statements are based on the December31, 2009 historical financial statements of WindGen Energy, Inc. and MicroCor, Inc. and the March 31, 2010 historical unaudited financial statements of WindGen Energy, Inc. and MicroCor, Inc. contained elsewhere herein, giving effect to the transaction as a deconsolidation of a subsidiary. The unaudited pro forma condensed combined balance sheet at December 31, 2009 presents the balance sheet of WindGen, assuming the deconsolidation was completed on December 31, 2009. The unaudited pro forma condensed combined balance sheet at March 31, 2010 presents the balance sheet of WindGen, assuming the deconsolidation was completed on March 31, 2010. The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2009 presents the results of operations of WindGen, assuming the deconsolidation was completed on January 1, 2009. The unaudited pro forma condensed combined statement of operations for the three months ended March 31, 2010 presents the results of operations of WindGen, assuming the acquisition was completed on January 1, 2010. The unaudited pro forma condensed combined financial statements have been prepared by management of WindGen Energy, Inc. and MicroCor, Inc. based on the financial statements included elsewhere herein.The pro formaadjustments include certain assumptions and preliminary estimates as discussed in the accompanying notes and are subject to change.These pro forma statements may not be indicative of the results that actually would have occurred if the deconsolidation had been in effect on the dates indicated or which may be obtained in the future.These pro forma financial statements should be read in conjunction with the accompanying notes and the historical financial information of WindGen Energy, Inc. including the notes thereto, (see 10-K filed April 15, 2010 and 10-Q filed May 24, 2010). F-1 WINDGEN ENERGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET ATDECEMBER 31, 2009 Consolidated Pro Forma Pro Forma Balance Sheet Adjustments Balance ASSETS Current Assets Cash & Cash Equivalents $ ) A $ Receivable from MicroCor – A Prepaid Expenses & Other – Total Current Assets Equipment & Furniture, at Cost, Net of Depreciation – – – TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDER’S EQUITY Current Liabilities Related Party Consulting Fees Payable $ – $ Accounts Payable ) A Accrued Interest ) A – Related Party Royalty Payable ) A – Related Party Note Payable ) A Related Party Payables – Note Payable – Preferred Stock Dividends Payable – Current Portion of Long-Term Debt ) A – Total Current Liabilities ) TOTAL LIABILITIES ) WindGen Stockholders’ Equity (Deficit) Preferred Stock, 10,000,000 shares authorized; Series A cumulativeconvertible preferred stock, 8% cumulative, $4.50 par value, 1,000,000 shares designated, 21,016 shares outstanding (aggregate liquidation preference of $151,316) – Common Stock, $.001 par value: 100,000,000 shares authorized,33,629,493 and 18,629,493.share outstanding – Additional Paid-in Capital – Stock Subscription Receivable ) – ) Accumulated Deficit ) A ) Total WindGen Stockholders’ Equity (Deficit) ) ) Noncontrolling Interest ) A – Total Equity (Deficit) ) ) TOTAL LIABILITIES &STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited pro forma condensed combined financial statements. F-2 WINDGEN ENERGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 Consolidated Pro Forma Pro Forma Statement of Operations Adjustments Balance ROYALTY REVENUES $
